DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 10, and 14-16, drawn to an oligosaccharide of general formula (I), conjugates thereof, and pharmaceutical compositions comprising thereof.
Group II, claim(s) 7-9 and 17-19, drawn to a method for raising a protective immune response or treatment of disease associated with a bacteria containing a lipopolysaccharide as recited comprising administering the oligosaccharide or conjugate.
III, claim(s) 11, drawn to a method for detecting antibodies comprising using the oligosaccharide as a marker.
Group IV, claim(s) 12, drawn to a method of synthesis of the oligosaccharide comprising treating a monosaccharide 1 with a building block 2 and a building block 3 as recited, and repeating the steps; or treating monosaccharide 7 with a building block 8 and a building block 9 as recited, and optionally repeating steps.
Group V, claim(s) 13, drawn to an intermediate compound of general formula (I2a)-(I5j).

Election of Species
If Applicant elects the invention of Group I then Applicant is further required to make an election from the following First election of species.
If Applicant elects the invention of Group II then Applicant is further required to make an election from each of the following First and Second election of species.
If Applicant elects the invention of Group III then Applicant is further required to make an election from each of the following First and Third election of species.
If Applicant elects the invention of Group IV then Applicant is further required to make an election from each of the following First and Fourth election of species.
If Applicant elects the invention of Group V then Applicant is further required to make an election from each of the following Fifth election of species.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

First species of oligosaccharide of general formula (I) or conjugate, examples of which are:
1a) the oligosaccharide of formula (I'a-1) disclosed in claim 5,
1b) the oligosaccharide of formula (I'a-8) disclosed in claim 5,
1c) the oligosaccharide of formula (I'b-5) disclosed in claim 5, and
1d) the conjugate of the oligosaccharide of formula (I'd-1) disclosed in claim 5 covalently linked through the residue E to the immunogenic carrier CRM197, encompassed within the scope of claim 15.

Second species of disease associated with a bacteria containing a lipopolysaccharide, examples of which are disclosed in claim 19:
2a) pneumonia,
2b) meningitis, and
2c) urinary tract infection.

Third species of antibody against a bacteria containing a lipopolysaccharide disclosed in claim 11:
3a) antibody against bacteria containing the polysaccharide "-2)-a-D-Man-(1, 2)-a-D-Man-(1,2)-a-D-Man-(1,3)-a-D-Man-(1, 3)-a-D-Man-(1-"; and 
3b) antibody against bacteria containing the polysaccharide "-3)-b-D-Man-(1,2)-a-D-Man-(1, 2)-a-D-Man-(1-".


4a) synthesis of the oligosaccharide comprising treating a monosaccharide 1 with a building block 2 and a building block 3 as recited, and repeating the steps; and
4b) synthesis of the oligosaccharide comprising treating monosaccharide 7 with a building block 8 and a building block 9 as recited, and optionally repeating steps.

Fifth species of intermediate compound disclosed in claim 13:
5a) I2a, 
5b) I3e, and
5c) I4h.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic or subgeneric.


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could 
The chemical compounds of Groups I-V and the species are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Anish et al. (Chemistry & Biology, 2014, 21, p38-50, provided by Applicant in IDS mailed 06 May 2021) teaches carbohydrate antigens expressed by pathogens are often structurally unique. Anish et al. teaches designing vaccines based on synthetic oligosaccharides is not straightforward and proves to be scientifically challenging. The identification of an epitope that will eventually induce protective immunity in vivo is a major bottleneck. (page 38, left column, paragraph 1) Therefore the prior art teaches the alternatives do not fulfill the criteria in that they do not have a common property or activity.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623